



EXHIBIT 10.6
    


ASSURANT, INC.
AMENDED AND RESTATED DIRECTORS COMPENSATION PLAN




ARTICLE 1
PURPOSE


1.1    PURPOSE. The purpose of the Assurant, Inc. Amended and Restated Directors
Compensation Plan is to attract, retain and compensate highly-qualified
individuals who are not employees of Assurant, Inc. or any of its subsidiaries
or affiliates for service as members of the Board by providing them with
competitive compensation and an ownership interest in the Common Stock of the
Company. The Company intends that the Plan will benefit the Company and its
stockholders by allowing Non-Employee Directors to have a personal financial
stake in the Company through an ownership interest in the Common Stock and will
closely associate the interests of Non-Employee Directors with that of the
Company’s stockholders.


1.2    ELIGIBILITY. All active Non-Employee Directors shall automatically be
participants in the Plan.


ARTICLE 2
DEFINITIONS


2.1    DEFINITIONS. Unless the context clearly indicates otherwise, the
following terms shall have the following meanings:


(a)    “Base Annual Retainer” means the annual cash retainer (excluding
expenses) payable by the Company to a Non-Employee Director pursuant to Section
4.1 hereof for service as a director of the Company (i.e., excluding any
Supplemental Annual Retainer), as such amount may be changed from time to time.


(b)    “Board” means the Board of Directors of the Company.


(c)    “Company” means Assurant, Inc., a Delaware corporation.


(d)    “Common Stock” means the common stock, par value $0.01 per share, of the
Company.


(e)    “Disability” means any illness or other physical or mental condition of a
Non-Employee Director that renders him or her incapable of performing as a
director of the Company, or any medically determinable illness or other physical
or mental condition resulting from a bodily injury, disease or mental disorder
which, in the judgment of the Board, is permanent and continuous in nature. The
Board may require such medical or other evidence as it deems necessary to judge
the nature and permanency of a Non-Employee Director’s condition.


(f)    “Effective Date” has the meaning set forth in Section 7.6 of the Plan.




(g)    “Non-Employee Director” means a director of the Company who is not an
employee of the Company.


(h)    “Plan” means the Assurant, Inc. Amended and Restated Directors
Compensation Plan, as amended from time to time.





--------------------------------------------------------------------------------







(i)    “Plan Year(s)” means the calendar year.


(j)    “Restricted Stock Unit” means a unit denominated in shares of Common
Stock contingently awarded in accordance with Article 5.


(k)    “Supplemental Annual Retainer” means the annual retainer (excluding
expenses) payable by the Company to a Non-Employee Director pursuant to Section
4.2 hereof for service as a chair of a committee of the Board, as such amount
may be changed from time to time.


ARTICLE 3
ADMINISTRATION


3.1    ADMINISTRATION. The Plan shall be administered by the Board. Subject to
the provisions of the Plan, the Board shall be authorized to interpret the Plan,
to establish, amend and rescind any rules and regulations relating to the Plan,
and to make all other determinations necessary or advisable for the
administration of the Plan. The Board’s interpretation of the Plan, and all
actions taken and determinations made by the Board pursuant to the powers vested
in it hereunder, shall be conclusive and binding upon all parties concerned
including the Company, its stockholders and persons granted awards under the
Plan. The Board may appoint a plan administrator to carry out the ministerial
functions of the Plan, but the administrator shall have no other authority or
powers of the Board.


3.2    RELIANCE. In administering the Plan, the Board may rely upon any
information furnished by the Company, its public accountants and other experts.
No individual will have personal liability by reason of anything done or omitted
to be done by the Company or the Board in connection with the Plan.


3.3    INDEMNIFICATION. Each person who is or has been a member of the Board or
who otherwise participates in the administration or operation of the Plan shall
be indemnified by the Company against, and held harmless from, any loss, cost,
liability or expense that may be imposed upon or incurred by him or her in
connection with or resulting from any claim, action, suit or proceeding in which
such person may be involved by reason of any action taken or failure to act
under the Plan and shall be fully reimbursed by the Company for any and all
amounts paid by such person in satisfaction of judgment against him or her in
any such action, suit or proceeding, provided he or she will give the Company an
opportunity, by written notice to the Board, to defend the same at the Company’s
own expense before he or she undertakes to defend it on his or her own behalf.
This right of indemnification shall not be exclusive of any other rights of
indemnification.




ARTICLE 4
CASH COMPENSATION


4.1    BASE ANNUAL RETAINER. Each Non-Employee Director shall be paid a Base
Annual Retainer for service as a director during each Plan Year, payable in such
installments as the Board may determine at its discretion. The amount of the
Base Annual Retainer shall be established from time to time by the Board. Until
changed by the Board, the Base Annual Retainer shall be $100,000 for a full Plan
Year. Each person who first becomes a Non-Employee Director on a date other than
January 1 of any year shall be paid a pro-rata retainer equal to the Base Annual
Retainer for such Plan Year, multiplied by a fraction, the numerator of which is
the number of full months and portions thereof before the end of the Plan Year,
and the denominator of which is 12. Payment of such prorated Base Annual
Retainer shall begin on the date that the person first becomes a Non-Employee
Director.







--------------------------------------------------------------------------------





4.2    SUPPLEMENTAL ANNUAL RETAINER. Non-Employee Directors who serve as Chair
of the Board or as a chair of a committee of the Board during a Plan Year shall
be paid a Supplemental Annual Retainer with respect to such service, payable
quarterly at the same times as installments of the Base Annual Retainer are
paid. The amount of the Supplemental Annual Retainer shall be established from
time to time by the Board. Until changed by the Board, the Supplemental Annual
Retainer for a full Plan Year shall be as follows:


 
Chair
Chair of the Board
$125,000
Audit Committee
$ 25,000
Compensation Committee
$ 20,000
Nominating and Corporate Governance Committee
$ 20,000
Finance and Risk Committee
$ 20,000
Executive Committee
$ 0
Any additional committee formed in the future
$ 15,000



A pro-rata Supplemental Annual Retainer will be paid to any Non-Employee
Director who becomes Chair of the Board or chairs a committee of the Board on a
date other than the beginning of a Plan Year, based on the number of full months
and portions thereof between the date such Non-Employee Director commenced
service and the beginning of the next Plan Year.




4.3    TRAVEL EXPENSE REIMBURSEMENT. All Non-Employee Directors shall be
reimbursed for reasonable travel expenses (including spouse’s expenses to attend
events to which spouses are invited) in connection with attendance at meetings
of the Board and its committees, or other Company functions at which the Chief
Executive Officer requests the Non-Employee Director to participate. If the
travel expense is related to the reimbursement of commercial airfare, such
reimbursement will not exceed first class rates. If the travel expense is
related to reimbursement of non-commercial air travel, such reimbursement shall
not exceed the rate for comparable travel by means of commercial airlines.


ARTICLE 5
EQUITY COMPENSATION


5.1    EQUITY GRANTS.


(a)    Initial Stock Grant. Each Non-Employee Director shall receive, on the
later of the Effective Date of the Plan or the first date he or she becomes a
Non-Employee Director, an award of a number of Restricted Stock Units equal to
the quotient of (x) $125,000 and (y) the closing price of the Common Stock on
the New York Stock Exchange on such date, rounded up to the nearest whole unit.
In no event will a director receive an initial award of shares if the next
annual meeting of stockholders is within four months of the date he or she
becomes a Non-Employee Director.
 
(b)    Annual Equity Grants. On the day following each annual meeting of the
Company’s stockholders, each Non-Employee Director in service on that date will
receive an award of a number of Restricted Stock Units equal to the quotient of
(x) $125,000 and (y) the closing price of the Common Stock on the New York Stock
Exchange on such day, rounded up to the nearest whole unit.







--------------------------------------------------------------------------------





(c)    Source of Awards. The Restricted Stock Units described in this Article 5
shall be granted, and the shares of Common Stock underlying such Restricted
Stock Units shall be issued, pursuant and subject to the terms and conditions of
the Assurant, Inc. Long-Term Incentive Plan (the “ALTEIP”).


(d)    Award Agreements. All awards of Restricted Stock Units to a Non-Employee
Director under the ALTEIP shall be evidenced by a written Award Agreement
between the Company and the Non-Employee Director, which shall include such
provisions, not inconsistent with the ALTEIP, as may be specified by the Board.


ARTICLE 6
AMENDMENT, MODIFICATION AND TERMINATION


6.1    AMENDMENT, MODIFICATION AND TERMINATION. The Board may, at any time and
from time to time, amend, modify or terminate the Plan; provided, that no such
amendment, modification or termination shall adversely affect awards outstanding
as of the effective date of such amendment; provided, further, however, that if
an amendment to the Plan would constitute a change requiring shareholder
approval under applicable laws, policies or regulations or the applicable
listing or other requirements of a securities exchange on which the Common Stock
is listed or traded, then such amendment shall be subject to stockholder
approval.






ARTICLE 7
GENERAL PROVISIONS


7.1    ELECTION TO DEFER PAYMENT. A Participant may elect to defer receipt of
any cash payment under the Plan. Such election shall be made in writing and
delivered to the plan administrator in compliance with, and such deferral shall
be governed solely by the terms of, the Assurant, Inc. Deferred Compensation
Plan.


7.2    RESTRICTIONS OF LENDERS. The Company’s obligations under the Plan shall
be subject to, and may from time to time be prohibited by, agreements that may
be in effect from time to time among or between the Company or its affiliates
and their respective lenders. In the event that the Company would not be able to
perform any of its agreements or fulfill any of its obligations hereunder
without violating such a loan agreement, the Company shall be excused from such
performance or fulfillment with no liability therefor to the Non-Employee
Directors; provided that if and when such performance or fulfillment would no
longer be such a violation, the Company shall have the obligation to complete
such performance or fulfillment at that time.


7.3    DURATION OF THE PLAN. The Plan shall remain in effect until the day
immediately following the 2018 annual meeting of Company’s stockholders, unless
terminated earlier by the Board.


7.4    EXPENSES OF THE PLAN. The expenses of administering the Plan shall be
borne by the Company.


7.5    GOVERNING LAW. To the extent not governed by federal law, the Plan and
all Award Certificates shall be construed in accordance with and governed by the
laws of the State of Delaware.







--------------------------------------------------------------------------------





7.6    EFFECTIVE DATE. The Plan was originally adopted by the Board on October
15, 2003 and was approved by the sole stockholder on October 15, 2003. The Plan
was amended by the Board on December 12, 2003, became effective on February 4,
2004 (the “Effective Date”), was amended and restated on June 3, 2005, amended
on March 9, 2007, amended on November 9, 2007, amended and restated effective
May 15, 2009, amended and restated effective January 1, 2010, amended and
restated effective January 1, 2011, amended and restated effective January 1,
2013 and amended and restated effective May 13, 2016..




 
ASSURANT, INC.
 
 
 
/s/ Robyn Price Stonehill
By:
Robyn Price Stonehill
Title:
Executive Vice President, Chief Human Resources Officer








